EXHIBIT 10.9

PROVIDENT FINANCIAL SERVICES, INC.

BOARD OF DIRECTORS

VOLUNTARY FEE DEFERRAL PLAN

 

 

Effective January 1, 2005

Amended and Restated Effective as of December 31, 2008



--------------------------------------------------------------------------------

Table of Contents

 

ARTICLE I    1

Section 1.1

   Acceleration Event    1

Section 1.2

   Administrator    1

Section 1.3

   Beneficiary    1

Section 1.4

   Board    1

Section 1.5

   Code    1

Section 1.6

   Company    1

Section 1.7

   Change in Control Event    1

Section 1.8

   Cash Compensation    1

Section 1.9

   Disability    1

Section 1.10

   Effective Date    2

Section 1.11

   Investment Benchmark    2

Section 1.12

   Memorandum Account    2

Section 1.13

   Memorandum Subaccount    2

Section 1.14

   Non-Employee Director    2

Section 1.15

   Participant    2

Section 1.16

   Participating Company    2

Section 1.17

   Plan    2

Section 1.18

   Service Recipient    2

Section 1.19

   Termination of Service    3

Section 1.20

   Unforeseeable Emergency    3 ARTICLE II    3

Section 2.1

   Election to Participate    3

Section 2.2

   Election to Defer Cash Compensation    3

Section 2.3

   Changes in Participation    4

 

i



--------------------------------------------------------------------------------

ARTICLE III    4

Section 3.1

   In General    4

Section 3.2

   Adjustments to Memorandum Accounts    5

Section 3.3

   Vesting    5 ARTICLE IV    5

Section 4.1

   Establishment of Trust    5

Section 4.2

   Contributions to Trust; Investments    6

Section 4.3

   Unfunded Character of Plan    6 ARTICLE V    6

Section 5.1

   Authority to Purchase Life Insurance    6

Section 5.2

   Cooperation to Effect Purchases    6

Section 5.3

   Ownership of Policies    7

Section 5.4

   Effect of Termination of Participation    7 ARTICLE VI    7

Section 6.1

   Trust Required    7

Section 6.2

   Dividends    8

Section 6.3

   Voting Rights    8

Section 6.4

   Distribution    8 ARTICLE VII    8

Section 7.1

   Early Distributions    8

Section 7.2

   Scheduled Distributions to Participants    9

Section 7.3

   Distributions to Beneficiaries    10

Section 7.4

   Mandatory Cashout of Small Balances    11

Section 7.5

   Restrictions on Payments to Specified Employees    11

Section 7.6

   One-Time Election During 2007 and 2008    11

 

ii



--------------------------------------------------------------------------------

ARTICLE VIII       11

Section 8.1

   Administrator    11

Section 8.2

   Claims Procedure    12

Section 8.3

   Claims Review Procedure    13

Section 8.4

   Other Administrative Provisions    13 ARTICLE IX       14

Section 9.1

   Amendment by the Company    14

Section 9.2

   Termination    14

Section 9.3

   Amendment or Termination by Other Companies    15 ARTICLE X       15

Section 10.1

   Notice and Election    15

Section 10.2

   Construction and Language    16

Section 10.3

   Headings    16

Section 10.4

   Non-Alienation of Benefits    16

Section 10.5

   Severability    16

Section 10.6

   Waiver    16

Section 10.7

   Governing Law    17

Section 10.8

   Withholding    17

Section 10.9

   No Deposit Account    17

Section 10.10

   Rights of Participants    17

Section 10.11

   Status of Plan Under ERISA    17

Section 10.12

   Successors and Assigns    17

Section 10.13

   Compliance with Section 409A of the Code    18

Section 10.14

   Effect of Restatement    18

 

iii



--------------------------------------------------------------------------------

PROVIDENT FINANCIAL SERVICES, INC.

BOARD OF DIRECTORS

VOLUNTARY FEE DEFERRAL PLAN

ARTICLE I

DEFINITIONS

The following definitions shall apply for the purposes of this Plan unless a
different meaning is clearly indicated by the context:

Section 1.1 Acceleration Event means, with respect to a Participant, any of the
events described in section 7.1 on the basis of which the Administrator may
permit acceleration of the payment of the balance credited to the Participant’s
Memorandum Account.

Section 1.2 Administrator means any person, committee, corporation or
organization appointed by the Board to perform responsibilities assigned to the
Administrator hereunder. If no designation is made the Board will serve as the
Administrator.

Section 1.3 Beneficiary means the person or persons designated by a Participant
under section 7.3 of the Plan.

Section 1.4 Board means the Board of Directors of the Company.

Section 1.5 Code means the Internal Revenue Code of 1986 (including the
corresponding provisions of any succeeding law).

Section 1.6 Company means Provident Financial Services, Inc. or any successor
thereto.

Section 1.7 Change in Control Event means, with respect to a Participant: (a) a
change in ownership of the Participant’s Service Recipient; (b) a change in
effective control of the Participant’s Service Recipient; or (c) a change in the
ownership of a substantial portion of the assets of the Participant’s Service
Recipient. The existence of a Change in Control Event shall be determined by the
Administrator in accordance with section 409A of the Code and the regulations
thereunder.

Section 1.8 Cash Compensation means the monetary compensation payable to a
Non-Employee Director for service as a member of the board of directors of a
Participating Company, including retainer payments and fees for attendance at
board and committee meetings.

Section 1.9 Disability means, with respect to a Participant: (a) any medically
determinable physical or mental impairment which can be expected to result in
death or to last for a continuous period of at least twelve (12) months and as a
result of which either: (i) the Participant is unable to engage in any
substantial gainful activity or (ii) the Participant has been receiving income
replacement benefits for a period of at least three (3) months under an accident

 

1



--------------------------------------------------------------------------------

and health plan covering employees of the Participant’s employer, or (b) any
condition as a result of which the Participant is determined to be totally
disabled by the Social Security Administration or Railroad Retirement Board, or
(c), solely for purposes of section 2.3, any medically determinable physical or
mental impairment resulting in the Participant’s inability to perform the duties
of his or her position or any substantially similar position, where such
impairment can be expected to result in death or last for a continuous period of
not less than six (6) months. The existence of a Disability shall be determined
by the Administrator in accordance with section 409A of the Code and the
regulations thereunder.

Section 1.10 Effective Date means January 1, 2009.

Section 1.11 Investment Benchmark means a hypothetical investment classification
in which a Participant’s Memorandum Account shall be deemed to be invested for
purposes of crediting or charging earnings, losses, appreciation or depreciation
in accordance with section 3.2. Unless otherwise specified by the Administrator,
the Investment Benchmark shall be the U.S. Prime Rate as reported in the Wall
Street Journal, New York Edition on the day of application.

Section 1.12 Memorandum Account means, with respect to a Participant, a
bookkeeping account maintained by the Company to which is credited the amount of
the Participant’s deferred Cash Compensation, together with any earnings and
appreciation thereon, and against which are charged any losses, depreciation or
distributions thereof, pursuant to Article III.

Section 1.13 Memorandum Subaccount means, with respect to a Participant, a
portion of the Participant’s Memorandum Account that is separately accounted for
by the Company due to the application of unique provisions relating to the
applicable distribution schedule or Investment Benchmark.

Section 1.14 Non-Employee Director means a voting member of the board of
directors of a Participating Company who is not an officer or employee of any
Participating Company.

Section 1.15 Participant means a Non-Employee Director or former Non-Employee
Director who has a Memorandum Account under the Plan.

Section 1.16 Participating Company means the Company and any other company
which, with the prior approval of the Board, may adopt this Plan.

Section 1.17 Plan means the Provident Financial Services, Inc. Board of
Directors Voluntary Fee Deferral Plan.

Section 1.18 Service Recipient means with respect to a Participant on any date:
(a) the corporation for which the Participant is performing services on such
date; (b) all corporations that are liable to the Participant for the benefits
due to him under the Plan; (c) a corporation that is a majority shareholder of a
corporation described in section 1.18(a) or (b); or (d) any corporation in a
chain of corporations each of which is a majority shareholder of another
corporation in the chain, ending in a corporation described in section 1.18
(a) or (b).

 

2



--------------------------------------------------------------------------------

Section 1.19 Termination of Service means cessation of all services to all
Service Recipients in the capacity of a member of such Service Recipients’ board
of directors. The occurrence of a Termination of Service shall be determined by
the Administrator in accordance with section 409A of the Code and the
regulations thereunder.

Section 1.20 Unforeseeable Emergency means, with respect to a Participant, a
severe financial hardship to the Participant resulting from an illness or
accident of the Participant, the Participant’s spouse, beneficiary or dependent
(within the meaning of section 152 of the Code, without regard to sections
152(b)(1), (b)(2), and (d)(1)(B) of the Code), loss of the Participant’s
property due to casualty, or other similar extraordinary and unforeseeable
circumstances arising as a result of events beyond the control of the
Participant. The existence of an Unforeseeable Emergency shall be determined by
the Administrator in accordance with section 409A of the Code and the
regulations thereunder.

ARTICLE II

PARTICIPATION

Section 2.1 Election to Participate.

Any Non-Employee Director may elect to become a Participant in the Plan by
submitting to the Administrator a written election, on a form prescribed by the
Administrator, and subject to the provisions of such form, to defer the receipt
of all or any portion of his Cash Compensation; provided, however, that no
Non-Employee Director shall be permitted to defer receipt of Cash Compensation
that is required to be withheld and remitted to any federal, state or local
taxing authority pursuant to any requirement for the collection of tax at the
source or that is required to fund any contribution or premium payment or
co-payment required of the Non-Employee Director as a condition of participation
in any benefit plan maintained by the Company or any other Participating Company
at the time the election is made.

Section 2.2 Election to Defer Cash Compensation.

An election to defer Cash Compensation shall be made in writing on the form
prescribed by the Administrator, shall specify the amount or percentage of each
payment of Cash Compensation to be deferred subject to the provisions of such
form, shall apply equally to all items of Cash Compensation, shall be made on or
before the last day of any calendar year, and shall be effective for the
calendar year following the calendar year in which such election is made and all
subsequent calendar years unless status as a Non-Employee Director ceases or a
change in the rate of deferral is elected pursuant to section 2.3.
Notwithstanding the foregoing, an initial election to defer Cash Compensation,
made by a Non-Employee Director and filed with the Administrator during the
thirty (30) day period immediately following the date the Non-Employee Director
first becomes eligible to participate in the Plan, shall take effect with the
first payment of Cash Compensation that relates to a period of service that
begins after such election is made, or such later date as the Non-Employee
Director shall specify in his election.

 

3



--------------------------------------------------------------------------------

Section 2.3 Changes in Participation.

(a) An election by a Participant pursuant to section 2.2 shall continue in
effect until termination of status as a Participant; provided, however, that the
Participant may, by written election filed with the Administrator, increase or
decrease the portion of his Cash Compensation to be deferred, or discontinue
such deferral altogether. Such election shall apply equally to all payments of
Cash Compensation, and shall be effective with respect to Cash Compensation
payable for services rendered after the end of the calendar year in which such
election is filed with the Administrator.

(b) If a Participant incurs a Disability, or is found, on the Participant’s
application, to have suffered an Unforeseen Emergency, or is otherwise eligible
under section 409A of the Code, the Administrator may, in his sole discretion,
cancel such Participant’s deferral election within thirty (30) days of the
determination. Any later election by such Participant to reinstate deferrals
after such cancellation shall be subject to the provisions of section 2.2.

(c) In the event that a Participant ceases to be a Non-Employee Director or in
the event that a Non-Employee Director ceases to defer receipt of his Cash
Compensation, the balance in his Memorandum Account shall continue to be
adjusted in accordance with Article III. A Participant who has ceased to be a
Non-Employee Director or a Non-Employee Director who has filed a written
election to cease deferring receipt of any portion of his Cash Compensation may
thereafter again file an election to defer receipt of his Cash Compensation in
the manner described in sections 2.2 and 2.3.

ARTICLE III

ACCOUNTING FOR DEFERRED AMOUNTS

Section 3.1 In General.

The Administrator shall maintain a separate Memorandum Account for each
Participant and may establish within such Memorandum Account one (1) or more
Memorandum Subaccounts as may be necessary or appropriate to properly administer
the Plan, including, but not limited to:

(a) a separate Memorandum Subaccount for each portion of a Participant’s
Memorandum Account to which a unique distribution schedule is applicable;

(b) a separate Memorandum Subaccount for that portion of a Participant’s
Memorandum Account that is required to be adjusted for earnings and losses on
the basis of an Investment Benchmark that is different from the Investment
Benchmark(s) applicable to other portions of the Memorandum Account.

 

4



--------------------------------------------------------------------------------

Credits, charges, and other adjustments to each Participant’s Memorandum Account
and any Memorandum Subaccounts shall be made in accordance with this Article
III. Neither the Company nor any Participating Company shall fund its liability
for the balances credited to a Memorandum Account or Memorandum Subaccount, but
each shall reflect its liability for such balances on its books.

Section 3.2 Adjustments to Memorandum Accounts.

Each Participant’s Memorandum Account and applicable Memorandum Subaccount(s)
shall be credited with amounts of Cash Compensation deferred by the Participant
as of the date on which such Cash Compensation would have been paid to the
Participant in the absence of a deferral election. Each Participant’s Memorandum
Account shall be adjusted to reflect the amount of earnings, losses,
appreciation or depreciation, as appropriate, that would result if the balances
credited to the Participant’s Memorandum Account were actually invested in the
Investment Benchmark, according to such terms, conditions and procedures as the
Administrator may designate from time to time. Such adjustments shall be made
monthly, or according to such other methods as the Administrator may direct, to
reflect:

(a) credits of deferred Cash Compensation;

(b) credits reflecting income, dividends and appreciation attributable to the
applicable Investment Benchmark;

(c) charges for losses or depreciation attributable to the applicable Investment
Benchmark; and

(d) charges for payments to the Participant or his Beneficiary.

Except to the extent otherwise provided by the Administrator, all such
adjustments in respect of activity during a month shall be made as of the last
day of each month.

Section 3.3 Vesting.

Subject to section 5.3, all amounts credited to a Participant’s Memorandum
Account shall be 100% vested at all times.

ARTICLE IV

TRUST

Section 4.1 Establishment of Trust.

The Company may establish one or more trust funds which may be used to
accumulate funds to satisfy all or any portion of the Plan’s benefit liabilities
to Participants, former Participants and their Beneficiaries under the Plan;
provided, however, that the assets of such trust shall be subject to the claims
of the creditors of the Company in the event that it is

 

5



--------------------------------------------------------------------------------

determined that the Company is insolvent; and provided, further, that the trust
agreement shall contain such terms, conditions and provisions as shall be
necessary to cause the Company to be considered the owner of the trust fund for
federal, state and local income tax purposes with respect to all amounts
contributed to the trust fund or any income attributable to the investments of
the trust fund. The Company shall pay all costs and expenses incurred in
establishing and maintaining such trust. Any payments made to a Participant,
former Participant or Beneficiary from a trust established under this section
4.1 shall offset payments which would otherwise be payable by the Company in the
absence of the establishment of such trust. Any such trust will conform to the
terms of the model trust prescribed by Revenue Procedure 92-64, as the same may
be modified from time to time.

Section 4.2 Contributions to Trust; Investments.

If a trust is established in accordance with section 4.1, each Participating
Company shall make contributions to such trust in such amounts and at such times
as may be specified by the Administrator or required pursuant to the terms of
any trust agreement between the Company and the trustee that has been authorized
by the Administrator.

Section 4.3 Unfunded Character of Plan.

Notwithstanding the establishment of a trust pursuant to section 4.1, the Plan
shall be unfunded. Any liability of the Company or another Participating Company
to any person with respect to benefits payable under the Plan shall be based
solely upon such contractual obligations, if any, as shall be created by the
Plan, and shall give rise only to a claim against the general assets of the
Company or such Participating Company. No such liability shall be deemed to be
secured by any pledge or any other encumbrance on any specific property of the
Company or a Participating Company.

ARTICLE V

LIFE INSURANCE

Section 5.1 Authority to Purchase Life Insurance.

To assist it in meeting its financial obligations under the Plan, the Company
may purchase and hold, or may cause the trustee of a trust described in Article
IV to purchase and hold, insurance on the life or lives of such Participant or
Participants in such amounts as the Board may determine. By electing to defer
Cash Compensation under the Plan, a Participant shall be deemed to have
authorized and consented to such purchase.

Section 5.2 Cooperation to Effect Purchases.

Each Participant shall take such actions (including but not limited to
submitting to such physical examinations, providing such medical information and
executing such applications, consents to the purchase of insurance and other
documents and instruments) as the Administrator may reasonably request to
facilitate the purchase of insurance authorized by the

 

6



--------------------------------------------------------------------------------

Board. Any person who fails or refuses to cooperate in the purchase of such
insurance may, in the discretion of the Board, be denied the right of future
participation in the Plan, such denial to be effected in a manner that complies
with the requirements of section 409A of the Code. No person shall be denied
eligibility to participate in the Plan solely because he is deemed uninsurable
by the carrier or carriers designated by the Board.

Section 5.3 Ownership of Policies.

The Company (or, if applicable, a trust described Article IV) shall be the legal
owner of any life insurance policies purchased under the Plan and shall have and
enjoy all of the incidents of ownership, including, but not limited to, the
right to cancel, surrender, extend or assign the policy in whole or in part, the
right to exercise borrowing privileges against the cash value of the policy, the
right designate the beneficiary of any death benefit proceeds that may become
payable thereunder, the right to receive policy dividends, the right exercise
voting rights with respect to all matters on which the holder of the policy may
vote, and, in the case of a mutual insurance company, the right to participate
in and receive and hold any proceeds distributed in relation to the policy in
connection with any demutualization transaction. In no event shall the
Participant, his Beneficiary or his heirs, successors or assigns have any rights
in, to or under any such policy, including but not limited to the right to
receive any portion of any death benefit proceeds that may be payable upon the
death of the Participant. In the event that the Participant, his designated
Beneficiary or any of his heirs, successors or assigns attempts to challenge the
rights of the Company (or, if applicable, a trust described Article IV), then,
in addition to any other rights and remedies that may be available, any balance
credited to the Participant’s Memorandum Account that is then unpaid shall be
forfeited.

Section 5.4 Effect of Termination of Participation.

Neither the cessation of a Participant’s performance of services for the Company
or any Participating Employer, nor the cessation of a Participant’s deferrals of
Cash Compensation under the Plan, nor the complete distribution of the balance
credited to the Participant’s Memorandum Account shall have any effect on the
authority of the Company (or, if applicable, a trust described Article IV) to
continue any life insurance policy then in effect on the life of such
Participants for such future period as the Board may determine, including but
limited to the period extending through the date of the Participant’s death.

ARTICLE VI

COMMON STOCK

Section 6.1 Trust Required.

To the extent the Investment Benchmark assigned to any portion of a
Participant’s Memorandum Account is the Company’s Common Stock, shares of Common
Stock equivalent to the number of shares in which the Memorandum is deemed
invested shall be purchased by and held in a trust described in Article IV.
Deferred amounts shall be converted into shares of Common Stock on the basis of
the closing sales price for a share of Common Stock on the New York Stock
Exchange (or if the Common Stock is not listed for trading on the New York Stock

 

7



--------------------------------------------------------------------------------

Exchange, on another national securities exchange or inter-dealer quotation
system selected by eh Administrator) on the conversion date. Amounts deemed
invested in Common Stock shall remain so invested until distributed in
accordance with the terms of the Plan.

Section 6.2 Dividends.

In the event a cash dividend is declared and paid on shares of Common Stock,
such dividends with respect to shares held in trust under the Plan shall be
converted into additional shares of Common Stock on the basis of the closing
sales price for a share of Common Stock on the New York Stock Exchange (or if
the Common Stock is not listed for trading on the New York Stock Exchange, on
another national securities exchange or inter-dealer quotation system selected
by eh Administrator) on the dividend payment date.

Section 6.3 Voting Rights.

Voting rights appurtenant to shares of Common Stock held in a trust described in
Article IV shall be exercised by or at the direction of the Company or in the
discretion of the trustee, as provided in the relevant trust agreement;
provided, however, that the Administrator shall establish and implement a
procedure by which a Participant may convey to the party having voting authority
his preference with regard to the vote to be cast on any matter, and the party
having such voting authority may, its discretion, take such preferences into
account in casting a vote.

Section 6.4 Distributions.

The distribution of any balance credited to a portion of a Memorandum Account
that is deemed invested in Common Stock shall be made in shares of Common Stock.

ARTICLE VII

DISTRIBUTIONS

Section 7.1 Early Distributions.

(a) In the event that a Participant has suffered an Unforeseeable Emergency, the
Administrator may, in its sole discretion and to the extent permitted under
section 409A of the Code, allow such Participant to obtain a lump sum withdrawal
of an amount credited to his Memorandum Account that does not exceed the amount
reasonably necessary to satisfy the emergency need, taking into account any
additional compensation that is available on cancellation of a deferral
election, or any reimbursement or compensation from insurance or otherwise.

(b) In the event of a Participant’s Disability, the entire balance credited to
his Memorandum Account shall be distributed in a single lump sum .

 

8



--------------------------------------------------------------------------------

(c) In the event of a Change in Control Event, the entire balance credited to
each Participant’s Memorandum Account shall be paid to the Participant in a
single lump sum.

(d) To the extent required to comply with the terms of a domestic relations
order (within the meaning of section 414(p) of the Code) directed to and served
upon the Plan, the Administrator may direct the payment of all or any portion of
the balance credited to a Participant’s Memorandum Account at any time or in
accordance with any payment schedule set forth in said order.

(e) To the extent necessary to effect compliance with a certificate of
divestiture (within the meaning of section 1043(b)(2) of the Code), the
Administrator may permit the distribution of all or a portion of the balance
credited to a Participant’s Memorandum Account earlier than the times determined
under section 7.2.

Section 7.2 Scheduled Distributions to Participants.

(a) Upon a Participant’s Termination of Service, except as provided in section
7.2(b), an amount equal to the balance credited to such Participant’s Memorandum
Account shall be paid to the Participant in a single lump sum payment in the
calendar year after the calendar year in which such Termination of Service
occurs; provided, however, that:

(i) if a Participant attains the age of sixty-five (65) before Termination of
Service, and the Participant so elects, in his initial participation election or
in any subsequent deferral election, payment of balances credited to his
Memorandum Account attributable to amounts deferred pursuant to such election
shall be made to the Participant in three (3) annual installments, payable
beginning in the calendar year after the calendar year in which such Termination
of Service occurs; and

(ii) if a Participant so elects, in his initial participation election or in any
subsequent deferral election, any balances credited to Participant’s Memorandum
Account that are attributable to amounts deferred pursuant to such election
shall be paid to the Participant either in a single lump sum payment in a
specified calendar year that begins before his Termination of Service or in
three annual installments beginning in a specified calendar year that begins
before his Termination of Service.

(b) In the event that payment is to be made in installments, each installment
shall be equal to the balance credited to the Participant’s Memorandum Account
(or, if applicable, Memorandum Subaccount) as of the last day of the month
ending immediately prior to the date on which payment is to be made, divided by
the number of installment payments remaining to be paid (including the payment
then being computed). Any portion of the balance credited to the Participant’s
Memorandum Account that has not been paid shall continue to be adjusted pursuant
to Article IV, in accordance with the Investment Benchmark in which the
Participant’s Memorandum Account is deemed to be invested, until a distribution
with respect to such amount has been made.

 

9



--------------------------------------------------------------------------------

(c) Notwithstanding section 7.2(a), each Participant may, by written election
given in such form and manner as the Administrator may prescribe, elect to defer
the time and manner of distribution of the balance credited to any Memorandum
Subaccount; provided, however, that:

(i) any such election shall not take effect until twelve (12) months after it is
received by the Administrator; and

(ii) in the case of an election to defer a payment to be made on account of an
event other than the Participant’s death, Disability or Unforeseeable Emergency,
the first payment made under such election shall not occur until at least five
(5) years later than such payment would otherwise have been made; and

(iii) in the case of an election to defer a payment to be made at a specified
time or pursuant to a fixed schedule, such election shall be made at least
twelve (12) months prior to the date of the first payment scheduled to be made
on account of such specified time or fixed schedule.

Any such election shall conform to the requirements of section 409A of the Code
and the regulations thereunder.

(d) Distributions shall be made on or within ninety (90) days following the date
the Participant becomes entitled to payment.

Section 7.3 Distributions to Beneficiaries.

(a) A Participant may designate a Beneficiary or Beneficiaries by filing a
written notice with the Administrator prior to the Participant’s death, in such
form and manner as the Administrator may prescribe. A Participant who has
designated a Beneficiary or Beneficiaries may change or revoke such designation
prior to the Participant’s death by means of a similar written instrument
received by the Administrator prior to the Participant’s death.

(b) In the event that a Participant dies before receiving payment of his entire
Memorandum Account, payment of the value of the deceased Participant’s
Memorandum Account shall be made in a lump sum to his Beneficiary or
Beneficiaries within ninety (90) days after the Participant’s death. If no
Beneficiary shall have been designated or if any such designation shall be
ineffective, or in the event that no designated Beneficiary survives the
Participant, payment of the value of the Participant’s Memorandum Account shall
be made to the Participant’s personal representative, or, if no personal
representative is appointed within ninety (90) days after the Participant’s
death or such longer period as the Administrator deems reasonable in its
discretion, provided that the exercise of such discretion must comply with
section 409A of the Code, such payment shall be made to the Participant’s
surviving spouse, or if he has no surviving spouse, to his then living
descendants, per stirpes, in the same manner and at the same time as the
Participant’s Memorandum Account would have been paid to a Beneficiary. If any
Participant and any one or more of his designated Beneficiary(ies) shall die in
circumstances that leave substantial doubt as to who shall have been the first
to die, the Participant shall be deemed to have survived the deceased
Beneficiary(ies). The presence of substantial doubt for such purposes shall be
determined by the Administrator in its sole and absolute discretion.

 

10



--------------------------------------------------------------------------------

Section 7.4 Mandatory Cashout of Small Balances.

Notwithstanding anything in the Plan to the contrary, except as provided in
section 7.5, if, as of December 31 of any calendar year following a
Participant’s Termination of Service, the balance credited to his Memorandum
Account is less than or equal to the applicable dollar amount in section
402(g)(1)(B) of the Code, or as otherwise provided in section 409A of the Code
and the regulations thereunder, the entire balance credited to his Memorandum
Account shall be distributed in a single lump sum payment during the immediately
following calendar year

Section 7.5 Restrictions on Payments to Specified Employees.

Notwithstanding anything in the Plan to the contrary, to the extent required
under section 409A of the Code, no payment to be made to a specified employee
(within the meaning of section 409A of the Code) on account of his Termination
of Service shall be made sooner than six (6) months after such Termination of
Service, and no payment shall be made to a specified employee within the six
(6) months after such Termination of Service by reason of Disability,
Unforeseeable Emergency or Change in Control Event that occurs after such
Termination of Service. All payments required to be deferred hereunder shall be
deferred to and payable on the first day of the seventh calendar month to begin
after such Termination of Service

Section 7.6 One-Time Election During 2007 and 2008.

Notwithstanding anything in the Plan to the contrary, a Participant may, at any
time prior to January 1, 2008, elect a new time and form of payment for the
balance credited to his Memorandum Account as of December 31, 2007 and, prior to
January 1, 2009, elect a new time and form of payment for the balance credited
to his account as of December 31, 2008; provided, however, that the payment
(a) shall be made no earlier than January 1, 2008 or January 1, 2009, as
applicable and (b) shall be made in a single lump sum. Such an election shall be
made in the form and manner to be determined by the Administrator.

ARTICLE VIII

ADMINISTRATION

Section 8.1 Administrator.

The Administrator shall, subject to the responsibilities of the Board, have the
responsibility for the day-to-day control, management, operation and
administration of the Plan. The Administrator shall have the following
responsibilities:

(a) to maintain records necessary or appropriate for the administration of the
Plan;

 

11



--------------------------------------------------------------------------------

(b) to give and receive such instructions, notices, information, materials,
reports and certifications as may be necessary or appropriate to the
administration of the Plan;

(c) to prescribe forms and make rules and regulations consistent with the terms
of the Plan and with the interpretations and other actions of the Committee;

(d) to require such proof or evidence of any matter from any person as may be
necessary or appropriate in the administration of the Plan;

(e) to determine any question arising in connection with the Plan, including any
question of Plan interpretation, and the Administrator’s decision or action in
respect thereof shall be final and conclusive and binding upon all persons
having an interest under the Plan; provided however, that any question relating
to inconsistency or omission in the Plan, or interpretation of the provisions of
the Plan, shall be referred to the Board by the Administrator and the decision
of the Board in respect thereof shall be final;

(f) to review and dispose of claims under the Plan filed pursuant to section
8.2;

(g) if the Administrator shall determine that by reason of incompetence,
illness, senility, insanity, or for any other reason, it is undesirable to make
any payment to the person entitled thereto, to direct the application of any
amount so payable to the use or benefit of such person in any manner that the
Administrator may deem advisable or to direct in the Administrator’s discretion
the withholding of any payment under the Plan due to any person under legal
disability until a representative competent to receive such payment in his
behalf shall be appointed pursuant to law;

(h) to discharge such other responsibilities or follow such directions as may be
assigned or given by the Board; and

(i) to perform any duty or take any action which is allocated to the
Administrator under the Plan.

The Administrator shall have the power and authority necessary or appropriate to
carry out his responsibilities. The Administrator may resign only be giving at
least thirty (30) days prior written notice of resignation to the Board, and
such resignation shall be effective on the date specified in such notice.

Section 8.2 Claims Procedure.

Any claim relating to benefits under the Plan shall be filed with the
Administrator on a form prescribed by it. If a claim is denied in whole or in
part, the Administrator shall give the claimant written notice of such denial,
which notice shall specifically set forth:

(a) the reasons for the denial;

 

12



--------------------------------------------------------------------------------

(b) the pertinent Plan provisions on which the denial was based;

(c) any additional material or information necessary for the claimant to perfect
his claim and an explanation of why such material or information is needed; and

(d) an explanation of the Plan’s procedure for review of the denial of the
claim.

In the event that the claim is not granted and notice of denial of a claim is
not furnished by the 30th day after such claim was filed, the claim shall be
deemed to have been denied on that day for the purpose of permitting the
claimant to request review of the claim.

Section 8.3 Claims Review Procedure.

Any person whose claim filed pursuant to section 8.2 has been denied in whole or
in part by the Administrator may request review of the claim by the Board, upon
a form prescribed by the Administrator. The claimant shall file such form
(including a statement of his position) with the Board no later than sixty
(60) days after the mailing or delivery of the written notice of denial provided
for in section 8.2, or, if such notice is not provided, within sixty (60) days
after such claim is deemed denied pursuant to section 8.2. The claimant shall be
permitted to review pertinent documents. A decision shall be rendered by the
Board and communicated to the claimant not later than thirty (30) days after
receipt of the claimant’s written request for review. However, if the Board
finds it necessary, due to special circumstances (for example, the need to hold
a hearing), to extend this period and so notifies the claimant in writing, the
decision shall be rendered as soon as practicable, but in no event later than
one hundred twenty (120) days after the claimant’s request for review. The
Board’s decision shall be in writing and shall specifically set forth:

(a) the reasons for the decision; and

(b) the pertinent Plan provisions on which the decision is based.

Any such decision of the Board shall be binding upon the claimant and the
Participating Company, and the Administrator shall take appropriate action to
carry out such decision.

Section 8.4 Other Administrative Provisions.

(a) Any person whose claim has been denied in whole or in part must exhaust the
administrative review procedures provided in section 8.3 prior to initiating any
claim for judicial review.

(b) Neither the members of the Board, the Administrator, nor any Non-Employee
Director or employee of a Participating Company to whom responsibilities are
assigned under the Plan shall be liable for any act of omission or commission by
himself or by another person, except for his own individual willful and
intentional malfeasance.

 

13



--------------------------------------------------------------------------------

(c) The Administrator or the Board may shorten, extend or waive the time (but
not beyond sixty (60) days) required by the Plan for filing any notice or other
form with the Administrator or Board, or taking any other action under the Plan;
provided, however, that no such shortening, extension or waiver shall be done
that would cause any Participant to be in constructive receipt of the balance
credited his Memorandum Account prior to the date on which such balance is
scheduled to be paid or otherwise result in non-compliance with section 409A of
the Code or the regulations thereunder.

(d) Any person, group of persons, committee, corporation or organization may
serve in more than one fiduciary capacity with respect to the Plan.

(e) Any action taken or omitted by the Administrator or the Board or any
delegate of the Board with respect to the Plan, including any decision,
interpretation, claim denial or review on appeal, shall be conclusive and
binding on and all interested parties and shall be subject to judicial
modification or reversal only to the extent it is determined by a court of
competent jurisdiction that such action or omission was arbitrary and capricious
and contrary to the terms of the Plan.

ARTICLE IX

AMENDMENT AND TERMINATION

Section 9.1 Amendment by the Company.

The Company reserves the right, in its sole and absolute discretion, at any time
and from time to time, by action of the Board, to amend the Plan in whole or in
part. In no event, however, shall any such amendment adversely affect the right
of any Participant, former Participant or Beneficiary to receive any benefits
under the Plan in respect of participation for any period ending on or before
the later of the date on which such amendment is adopted or the date on which it
is made effective.

Section 9.2 Termination.

(a) The Company reserves the right, in its sole and absolute discretion, by
action of the Board, to terminate the Plan, but only in the following
circumstances:

(i) within thirty (30) days before or twelve (12) months after any Change in
Control Event; provided, however, that in such event, all agreements, methods,
programs, and other arrangements sponsored by the Company immediately after the
time of the Change in Control Event with respect to which deferrals of
compensation are treated as having been deferred under a single plan (under
section 409A of the Code and the regulations thereunder) are terminated and
liquidated with respect to each Participant that experienced the Change in
Control Event, so that under the terms of the termination and liquidation all
such Participants are required to receive all amounts of compensation deferred
under the terminated agreements, methods, programs, and other arrangements
within twelve (12) months of the date the Company irrevocably takes all
necessary action to terminate and liquidate the agreements, methods, programs,
and other arrangements.

 

14



--------------------------------------------------------------------------------

(ii) at such other time and in such other circumstances as may be permitted
under section 409A of the Code and the regulations thereunder.

(b) The Company reserves the right, in its sole and absolute discretion, by
action of the Board, to suspend the operation of the Plan, but only in the
following circumstances:

(i) With respect to Cash Compensation to be earned and paid in calendar years
beginning after the date of adoption of the resolution suspending the operation
of the Plan; and

(ii) At such other time and in such other circumstances as may be permitted
under section 409A of the Code and the regulations thereunder.

In such event, no further Compensation shall be deferred following the effective
date of the suspension and Memorandum Accounts in existence prior to such date
shall continue to be maintained, and payments shall continue to be made, in
accordance with the provisions of the Plan.

Section 9.3 Amendment or Termination by Other Companies.

In the event that a corporation or trade or business other than the Company
shall adopt this Plan, such corporation or trade or business shall, by adopting
the Plan, empower the Company to amend or terminate the Plan, insofar as it
shall cover employees of such corporation or trade or business, upon the terms
and conditions set forth in sections 9.1 and 9.2; provided, however, that any
such corporation or trade or business may, by action of its board of directors
or other governing body, amend or terminate the Plan, insofar as it shall cover
employees of such corporation or trade or business, at different times and in a
different manner. In the event of any such amendment or termination by action of
the board of directors or other governing body of such a corporation or trade or
business, a separate plan shall be deemed to have been established for the
employees of such corporation or trade or business, and any amounts set aside to
provide for the satisfaction of benefit liabilities with respect to employees of
such corporation or trade or business shall be segregated from the assets set
aside for the purposes of this Plan at the earliest practicable date and shall
be dealt with in accordance with the documents governing such separate plan.

ARTICLE X

MISCELLANEOUS PROVISIONS

Section 10.1 Notice and Election.

The Administrator shall provide a copy of this Plan and the resolutions of
adoption to each Non-Employee Director who becomes eligible to participate,
together with a form on which the Non-Employee Director may notify the
Administrator of his election whether to become a Participant, which form, if he
so elects, he may complete, sign and return to the Administrator.

 

15



--------------------------------------------------------------------------------

Section 10.2 Construction and Language.

Wherever appropriate in the Plan, words used in the singular may be read in the
plural, words used in the plural may be read in the singular, and the masculine
gender may be read as referring equally to the feminine gender or the neuter.

Section 10.3 Headings.

The headings of Articles and sections are included solely for convenience of
reference. If there is any conflict between such headings and the text of the
Plan, the text shall control.

Section 10.4 Non-Alienation of Benefits.

Except as may otherwise be required by law, no distribution or payment under the
Plan to any Participant, former Participant or Beneficiary shall be subject in
any manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance or charge, whether voluntary or involuntary, and any attempt to so
anticipate, alienate, sell, transfer, assign, pledge, encumber or charge the
same shall be void; nor shall any such distribution or payment be in any way
liable for or subject to the debts, contracts, liabilities, engagements or torts
of any person entitled to such distribution or payment. If any Participant,
former Participant or Beneficiary is adjudicated bankrupt or purports to
anticipate, alienate, sell, transfer, assign, pledge encumber or charge any such
distribution or payment, voluntarily or involuntarily, the Board, in its sole
discretion, may cancel such distribution or payment or may hold or cause to be
held or applied such distribution or payment, or any part thereof, to or for the
benefit of such Participant, former Participant or Beneficiary, in such manner
as the Board shall direct; provided, however, that no such action by the Board
shall cause the acceleration or deferral of any benefit payments from the date
on which such payments are scheduled to be made.

Section 10.5 Severability.

A determination that any provision of the Plan is invalid or unenforceable shall
not affect the validity or enforceability of any other provision hereof.

Section 10.6 Waiver.

Failure to insist upon strict compliance with any of the terms, covenants or
conditions of the Plan shall not be deemed a waiver of such term, covenant or
condition. A waiver of any provision of the Plan must be made in writing,
designated as a waiver, and signed by the party against whom its enforcement is
sought. Any waiver or relinquishment of any right or power hereunder at any one
or more times shall not be deemed a waiver or relinquishment of such right or
power at any other time or times.

 

16



--------------------------------------------------------------------------------

Section 10.7 Governing Law.

The Plan shall be construed, administered and enforced according to the laws of
the State of New Jersey applicable to contracts entered into in, and to be
performed within the State of New Jersey by, parties each of whom is a citizen
and resident of the State of New Jersey. The federal and state courts having
jurisdiction in                      County, New Jersey shall have exclusive
jurisdiction over any claim, action, complaint or lawsuit brought under the
terms of the Plan or in any way relating to the rights or obligations of any
person under, or the acts or omissions of the Company, the Board, the
Administrator, on any duly authorized person acting in their behalf in relation
to, the Plan. By electing to participate in this Plan, the Participant, for
himself and any other person claiming any rights under the Plan through him,
agrees to submit himself, and any such legal action described herein that he
shall bring, to the sole jurisdiction of such courts for the adjudication and
resolution of such disputes. Any payments made pursuant to this Plan are subject
to and conditioned upon their compliance with 12 U.S.C. § 1828(k) and any
regulations promulgated thereunder.

Section 10.8 Withholding.

Payments from this Plan shall be subject to all applicable federal, state and
local income withholding taxes.

Section 10.9 No Deposit Account.

Nothing in this Plan shall be held or construed to establish any deposit account
for any Participant or any deposit liability on the part of the Company or any
Participating Company. Participants’ rights hereunder shall be equivalent to
those of a general unsecured creditor of each Participating Company.

Section 10.10 Rights of Participants.

No Participant shall have any right or claim to any benefit under the Plan
except in accordance with the provisions of the Plan. The establishment of the
Plan shall not be construed as conferring upon any Participant or other person
any legal right to a continuation of service or to any terms or conditions of
service, nor as limiting or qualifying the right of a Participating Company, its
board of directors or its stockholders to remove any Non-Employee Director or to
fail to re-elect him or her or decline to nominate him or her for re-election.

Section 10.11 Status of Plan Under ERISA.

The Plan is intended to be a non-qualified deferred compensation plan maintained
exclusively for non-employees. The Plan is not intended to comply with the
requirements of section 401(a) of the Code or to be subject to Parts 2, 3 and 4
of Title I of ERISA. The Plan shall be administered and construed so as to
effectuate this intent.

Section 10.12 Successors and Assigns.

The provisions of the Plan will inure to the benefit of and be binding upon the
Participants and their respective legal representatives and testate or intestate
distributes, and each

 

17



--------------------------------------------------------------------------------

Participating Company and their respective successors and assigns, including any
successor by merger or consolidation or a statutory receiver or any other person
or firm or corporation to which all or substantially all of the assets and
business of any Participating Company may be sold or otherwise transferred.

Section 10.13 Compliance with Section 409A of the Code.

The Plan is intended to be a non-qualified deferred compensation plan described
in section 409A of the Code. The Plan shall be operated, administered and
construed to give effect to such intent. In addition, notwithstanding section
8.1, the Plan shall be subject to amendment, with or without advance notice to
Participants and other interested parties, and on a prospective or retroactive
basis, including but not limited to amendment in a manner that adversely affects
the rights of participants and other interested parties, to the extent necessary
to effect such compliance.

Section 10.14 Effect of Restatement.

The Plan set forth herein shall, effective as of December 31, 2008 combine and
restate, in their entirety, The Provident Bank Amended and Restated Board of
Directors Voluntary Fee Deferral Program and The Provident Bank 2005 Amended and
Restated Board of Directors Voluntary Fee Deferral Program and Provident
Financial Services, Inc. Board of Directors Voluntary Fee Deferral Program.

 

18